     Case 2:19-cv-02451-ODW-AS Document 58 Filed 11/20/19 Page 1 of 2 Page ID #:245




 1    Christopher J. Reichman, SBN 250485
      Email: chrisr@prato-reichman.com
 2    PRATO & REICHMAN, APC
 3    8555 Aero Drive, Suite 303
      San Diego, CA 92123
 4
      Telephone: 619-683-7971
 5
 6    Anthony Paronich, Pro Hac Vice
      Email: anthony@paronichlaw.com
 7    PARONICH LAW, P.C.
 8    350 Lincoln Street, Suite 2400
      Hingham, MA 02043
 9    Telephone: (508) 221-1510
10    Attorney for Plaintiff Terry Fabricant and
      the Proposed Class
11
12                         UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    TERRY FABRICANT, individually                    Case No. 2:19-cv-02451-ODW-AS
15    and on behalf of all others similarly
      situated,                                         JOINT STIPULATION OF
16                                                      DISMISSAL WITH PREJUDICE
17                         Plaintiff,
                                                       Judge: Honorable Otis Wright
18           v.
19
      PAYMENTCLUB INC.
20
21                         Defendant.
22
23
24           Plaintiff Terry Fabricant and Defendant Paymentclub, Inc. (“Defendant”)
25
      (together, the “Parties”) by and through their respective counsel write to advise the Court
26
      that the Plaintiff is dismissing his claims with prejudice pursuant to Fed. R. Civ. P.
27
28

                                          -1-
                  Fabricant v. PaymentClub, Inc., 2:19-cv-2451-ODW-AS
     Case 2:19-cv-02451-ODW-AS Document 58 Filed 11/20/19 Page 2 of 2 Page ID #:246




 1    41(a)(1)(A)(ii). None of the rights of any putative class members, other than the Plaintiff,

 2    have been released or are otherwise affected by this dismissal.
 3
 4
             By: /s/ Anthony I. Paronich
 5                 Anthony I. Paronich
 6                  Attorney for Plaintiff
 7
 8           By: /s/ James C. Huber
                   James Huber
 9
                    Attorney for Defendant
10
11
12
13    DATED: November 20, 2019
14
15
                                 CERTIFICATE OF SERVICE
16
17           I, hereby certify that on November 20, 2019, I served the foregoing through
18    the Court’s CM/ECF system, which sent notice to all counsel of record.
19
                                                       /s/ Anthony I. Paronich
20                                                     Anthony I. Paronich
21
22
23
24
25
26
27
28

                                         -2-
                 Fabricant v. PaymentClub, Inc., 2:19-cv-2451-ODW-AS
